Opinion issued May 6, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00158-CR
____________

AMIR JIM BENDAVID, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 943606



 
MEMORANDUM  OPINION
           On April 19, 2004, appellant, Amir Jim Bendavid, filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed.
          All pending motions are denied as moot. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).